Citation Nr: 0622091	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-04 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased schedular evaluation for 
service-connected tinnitus, currently evaluated at ten (10) 
percent.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to 
October 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  


FINDINGS OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); Smith v. Nicholson, No. 05-
7168, ---F.3d  --- , 2006 WL 1667936 (Fed. Cir. June 19, 
2006); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002); 38 
C.F.R. § 4.87, Diagnostic Code 6260 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
6260, there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003, versions of Diagnostic 
Code 6260 required the assignment of dual ratings for 
bilateral tinnitus.  VA appealed this decision to the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and stayed the adjudication of tinnitus rating cases affected 
by the Smith decision.  In Smith v. Nicholson, No. 05-7168, -
--F.3d  --- , 2006 WL 1667936 (Fed. Cir. June 19, 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to VA's interpretation of its own regulations 
(38 C.F.R. § 4.25(b) and Diagnostic Code 6260), which limits 
a veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  Since the veteran's appeal presents only a question 
of law, those provisions need not be discussed here.  


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


